          Case 1:18-cv-12113-MKV Document 36 Filed 08/28/20 Page 1 of 1

 DANIEL J. DIMURO
 DDIMURO@GORDONREES.COM




  Admitted In: NJ, NY, & PA


                                                                                ATTORNEYS AT LAW
                                                                          18 COLUMBIA TURNPIKE, SUITE 220
                                                                              FLORHAM PARK, NJ 07932
                                                                               PHONE: (973) 549-2500
                                                                                FAX: (973) 377-1911
                                                                               WWW.GORDONREES.COM



                                         August 28, 2020

VIA ECF

Hon. Mary Kay Vyskocil, U.S.D.J.
UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
500 Pearl Street
New York, New York 10007

        Re:      Worthington v. JetSmarter, Inc., et al.
                 Civil Action No. 1:18-cv-12113

Dear Judge Vyskocil:

        We represent Defendants JetSmarter, Inc. and David Sheriden (collectively,
“Defendants”) in this matter. As directed by the Court, the parties hereby jointly submit this
status letter. Please note that the parties were able to amicably resolve their disputes and expect
to submit documentation dismissing this action within the next thirty (30) days.

        We thank Your Honor for your courtesies and attention to this matter.

                                              Respectfully submitted,

                                              /s/ Daniel J. DiMuro

                                              Daniel J. DiMuro


cc:     All Counsel of Record (via ECF)
